Case 1:19-cv-07729-JGK Document 36 Filed 11/15/19 Page 1 of 2

Jason M. Drangel (JD 7204)
jdrangel(@ipcounselors.com
Ashly E. Sands (AS 7715)
asands(@ipcounselors.com
Brieanne Scully (BS 3711)
bscully(@ipcounselors.com
Danielle S. Yamali (DY 4228)
dfutterman(@ipcounselors.com
EPSTEIN DRANGEL LLP
60 East 42nd Street, Suite 2520
New York, NY 10165
Telephone: — (212) 292-5390
Facsimile: (212) 292-539]
Attorneys for Plaintiff

Smart Study Co., Ltd.

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

SMART STUDY CoO., LTD.,
Plaintiff

Ms

O8ZHANGXIAOQIN, ef ail,

Defendants

CIVIL ACTION No.
1: 19-cev-7729 (JGK)

 

NOTICE OF VOLUNTARY DISMISSAL

PURSUANT TO Rule 41(a)(1)(A)G) of the Federal Rules of Civil Procedure, Plaintiff Smart

Study Co.. Ltd. (“Smart Study” or “Plaintiff’), by its undersigned attorneys, hereby gives notice

of dismissal of all claims against Defendant ezve pwoe shop in the above-captioned action, with

prejudice, and with each party to bear its own attorneys’ fees, costs and expenses.
Case 1:19-cv-07729-JGK Document 36 Filed 11/15/19 Page 2 of 2

Dated: November 15, 2019

It is so ORDERED.

Signed at New York, NY on

BY:

,» 2019.

Respectfully submitted,

EPSTEIN DRANGEL LLP

  

 

Brieanne Scully (BS 3711)
bscully@ipcounselors.com
EPSTEIN DRANGEL LLP
60 East 42™ Street, Suite 2520
New York, NY 10165
Telephone: = (212) 292-5390
Facsimile: (212) 292-5391
Attorneys for Plaintiff

Smart Study Co., Ltd.

 

Judge John G. Koeltl
United States District Judge

Mo
